 In the Matter of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS LOCAL INDUSTRIAL UNION No. 347 OF THE PACKINGHOUSEWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No. R-1866CERTIFICATION OF REPRESENTATIVESAugust 13, 1940On July 9, 1940, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on July 30, 1940, under the direction and supervision of theRegionalDirector for the Thirteenth Region (Chicago,Illinois).On July 31, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election Report.No objections to the conduct of the ballotor the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows:Total number of ballots cast______________________________40Total number on eligibility list____________________________47Total number of ballots cast for the Union------------------34Total number of ballots castagainst theUnion --------------6Total number of challenged ballots_________________________0Total number of void ballots______________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to ArticleIII, Sections 8and 9, of National Labor Relations Board Rules andRegulations-Series 2, asamended.IT IS HEREBY CERTIFIEDthat United Packinghouse Workers LocalIndustrial Union No. 347 of the Packinghouse Workers OrganizingCommittee, affiliated with the C. I. 0., has been designated andselected by a majority of the productionand maintenance employeesofArmour and Company, employed at the Armour Wholesale25 N L R B 238.26 N rL TR. B., No. 54.544 ARMOUR AND COMPANY545Market, Chicago, Illinois, excluding supervisors, chauffeurs, andclerical workers, as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a)of the National Labor Relations Act, United Packinghouse WorkersLocal IndustrialUnion No. 347 of the Packinghouse WorkersOrganizingCommittee, affiliated with the C. I. 0., is the ex-clusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. EDWIN S. SMITH took no part in the consideration of theabove Certification of Representatives.